Appeal by defendants from an order of the Supreme Court, Queens County, dated October 6, 1966, which denied their motion to change the place of trial of this action from Queens County to Sullivan County on the ground of convenience of witnesses. Order reversed, with $10 costs and disbursements, and defendant’s motion granted, with leave to plaintiff to renew the motion at Special Term (if he be so advised) on additional facts stating the names and addresses of his prospective witnesses and the substance of their testimony. This negligence action arose in Sullivan County. In support of their motion defendants gave the names and addresses of six witnesses and the substance of the proposed liability testimony of the five of them who are residents of Sullivan County (without stating that they were not employees of, or otherwise associated with, either of the defendants), one of these five witnesses being a commercial photographer who took pictures of the scene of the accident. As to the sixth witness, defendants stated that he was the initial examining or treating physician and that he had his office in Sullivan County. Plaintiff's opposing affidavit was deficient in that it did not state the names and addresses of his prospective witnesses as to liability or the substance of their proposed testimony (Weinstein v. Kiamesha Concord, 28 A D 2d 925; see, however, Weinstein v. Kiamesha Concord, 29 A D 2d 878.) Beldoek, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.